DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
As to claim 1, the examiner recommends adding a comma at the end of line 5 (i.e. after the word “diameter”).  
As to claim 5, the examiner recommends amending “about 20 to 60 microns” in line 2 to “about 20 microns to 60 microns” in order to make the required units more apparent.
As to claim 13, the examiner recommends amending “wherein engaging comprises” in line 3 to “wherein the engaging comprises” to make it clearer that line 3 is referring to the engaging step already mentioned.
As to claim 14, the wording of “the second inner diameter is larger than that of the first inner diameter” would be clearer if amended to “the second inner diameter is larger than 
Claims 2-12 and 14-20 are objected to as they depend from an objected-to claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-4, 6, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein said first tubing length is chosen” in line 1. This appears to constitute a method step, which makes the claim unclear as claim 2 is an apparatus claim. It is not apparent whether “is chosen” means that some step is performed or whether the infusion set merely must possess the structure found in the claim.
The term "optimal back pressure" in claim 2 is a relative term which renders the claim indefinite.  The term "optimal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 3 recites “wherein said first tubing length is chosen” in line 1. This appears to constitute a method step, which makes the claim unclear as claim 3 is an apparatus claim. It is not apparent whether “is chosen” means that some step is performed or whether the infusion set merely must possess the structure found in the claim.
The term "short priming durations" in claim 3 is a relative term which renders the claim indefinite.  The term "short" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "low volume or flow rates" in claim 3 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 4 recites “2such that a siphoning effect is reduced or eliminated” however the claim makes no previous mention of any siphoning effects, and thus it is not clear what the siphoning effect is reduced or eliminated from.
Claim 6 recites “wherein said infusion set prevents egress of air 2bubbles from occluding or blocking a fluid flow path in said infusion set” but does not set forth any limitations as to what actually results in the infusion set being capable of performing this functional limitation. Therefore it is unclear whether there is some particular structure that results in the claimed functional language or if this functionality is achieved in some other manner. Until this is clarified, the examiner will interpret any infusion set with tubing having a diameter similar to that described in instant para [0070] as fulfilling the claimed limitation.
The term "narrow bore" in claim 13 is a relative term which renders the claim indefinite.  The term "narrow" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Even though instant paragraph [0071] teaches “In another embodiment, the infusion set comprises a tubing, which tubing comprises narrow bore diameter tubing having an inner diameter of less than 150 microns”, this is not an explicit teaching as to whether a narrow bore includes only diameters less than 150 microns or if the scope of a “narrow bore” extends outside the range of less than 150 microns.
Claims 14-20 are rejected as they depend from claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (US 2014/0171867 A1, hereafter ‘Walsh’) in view of Kriesel et al. (US 5,716,343, hereafter ‘Kriesel’), and further in view of Pisula JR et al. (US 2010/0001516 A1, hereafter 'Pisula').
As to claim 1, Walsh discloses an infusion set (180; Figs. 1-2) comprising:  2tubing (tubing seen in Figs. 1-2) comprising: 3at least a first tubing length having a first inner diameter (Walsh not explicit to any particular length or diameter; however tubing seen in Figs. 1-2 must necessarily possess at least a first tubing length having a first inner diameter)4;  8a first connector (luer connector 170) which connects a first terminus of said tubing to an exit port of 9an infusion pump (see Fig. 2, para 0022); and  10a second connector (210) which connects a second terminus of said tubing to a delivery 11module (200); 12wherein a fluid being conveyed by said infusion pump is in fluid communication 13with said tubing and said delivery module (Fig. 2, para 0023, 0028).
Walsh is silent to a second tubing length, wherein the second tubing length has a second 5inner diameter which is larger than that of said first inner diameter6. Kriesel discloses a fluid delivery apparatus that uses microbore tubings. Kriesel teaches “the rate of fluid flow from the device is closely controlled by controlling the size of the microbore portion 438o of the cannula which communicates with passageway 448. The diameter meter of the bore of the microbore tubing used to construct cannula portion 438o can range from between about 0.0002 and about 0.005 inches so that the beneficial agent can be controllably disposed over relatively long periods of time up to 24 hours or longer” (see paragraph beginning line 36 col. 25) and “At least a portion of the central section 615a of the cannula 615 is formed from a length of microbore tubing 619 having a very small diameter microbore fluid flow path 621. By adjusting the size of the microbore fluid passageway 621, it is apparent that the rate of fluid flow through the cannula can be closely controlled” (see line 57 col. 30 through line 20 col. 31). It would have been obvious to one having ordinary skill in the art at the time the present invention was filed to make it so the tubing of Walsh included a second tubing length, 
Walsh and Kriesel are silent to wherein said first tubing length and said second tubing length are 7connected to each other in a water-tight sealed manner and are also silent to the connection between the first connector and the exit port of the infusion pump being in a water-tight sealed manner. Pisula discloses a latch assembly for joining two conduits and teaches “With regard to fastening, mounting, attaching or connecting components of the present invention, unless specifically described otherwise, such are intended to encompass conventional fasteners such as dowels, ties, bolts, screws, rivets, pins, and the like.  Components may also be connected by welding, fusing, pressing, or melting, if appropriate, and appropriate liquid and/or water tight seals or sealing devices may be used” (para 0053). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified any of the connections of Walsh/Kriesel, including a connection between said first tubing length and said second tubing length as well as the connection between the first connector and the exit port of the infusion pump, based off of Pisula, such that the connections are in a water-tight sealed manner. One would have been motivated to do so in order to prevent leakage of fluid from the connection (see para 0053 of Pisula).

As to claim 4, Walsh in view of Kriesel and Pisula teaches the infusion set of claim 1 as described above. While Walsh does not expressly recite wherein said first tubing diameter is chosen 2such that a siphoning effect is reduced or eliminated, the instant claim gives no standard as to what the siphoning effect is reduced or eliminated from. Therefore the examiner is interpreting the modified version of Walsh to satisfy the claimed limitation depending on an operational sate of the device and/or when compared to other similar infusion sets having different tubing diameters.
As to claim 5, Walsh in view of Kriesel and Pisula teaches the infusion set of claim 1 as described above. Walsh is silent to wherein said first tubing inner diameter ranges 2from about 20 to about 60 microns in diameter, however Kriesel teaches “the rate of fluid flow from the device is closely controlled by controlling the size of the microbore portion 438o of the cannula which communicates with passageway 448. The diameter meter of the bore of the microbore tubing used to construct cannula portion 438o can range from between about 0.0002 and about 0.005 inches so that the beneficial agent can be controllably disposed over relatively long periods of time up to 24 hours or longer” (see paragraph beginning line 36 col. 25) and “At least a portion of the central section 615a of the cannula 615 is formed from a length of microbore tubing 619 having a very small diameter microbore fluid flow path 621. By adjusting the size of the microbore fluid passageway 621, it is apparent that the rate of fluid flow through the cannula can be closely controlled” (see line 57 col. 30 through line 20 col. 31). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify Walsh such that said first tubing inner diameter has any of various values, including within the claimed range of 2from about 20 to about 60 microns in diameter (the examiner notes that the range disclosed by Kriesel of about 0.0002 inches – 0.005 inches converts to about 5 microns - 127 microns). One would have been motivated to do so as a matter of routine optimization in order to control flow rates of fluid flowing through the first tubing (see paragraph beginning line 36 col. 25 and line 57 col. 30 through line 20 col. 31 of Kriesel).
As to claim 6, Walsh in view of Kriesel and Pisula teaches the infusion set of claim 1 as described above. Walsh is silent to wherein said infusion set prevents egress of air 2bubbles from occluding or blocking a fluid flow path in said infusion set, however Kriesel teaches “the rate of fluid flow from the device is closely controlled by controlling the size of the microbore portion 438o of the cannula which communicates with passageway 448. The diameter meter of the bore of the microbore tubing used to construct cannula portion 438o can range from between about 0.0002 and about 0.005 inches so that the beneficial agent can be controllably disposed over relatively long periods of time up to 24 hours or longer” (see paragraph beginning line 36 col. 25) and “At least a portion of the central section 615a of the cannula 615 is formed from a length of microbore tubing 619 having a very small diameter microbore fluid flow path 621. By adjusting the size of the microbore fluid passageway 621, it is apparent that the rate of fluid flow through the cannula can be closely controlled” (see line 57 col. 30 through line 20 col. 31). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify Walsh such that said first tubing inner diameter has any of various values, including a an inner diameter that prevents egress of air 2bubbles from occluding or blocking a fluid flow path in said infusion set (as noted in the above rejections under 35 USC 112(b), the examiner is interpreting the prevention of egress of air 2bubbles from occluding or blocking a fluid flow path to be dependent on the diameter of the fluid path). One would have been motivated to do so .

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsh in view of Kriesel and Pisula as applied to claim 1 above, and further in view of Hanson et al. (US 2015/0190588 A1, hereafter 'Hanson').
As to claim 2, Walsh in view of Kriesel and Pisula teaches the infusion set of claim 1 as described above, but is not explicit to wherein said first tubing length is chosen such 2that said first inner diameter provides for optimal back pressure in the infusion pump connected 3to said infusion set.
Hanson discloses insertion mechanisms for drug delivery pumps and teaches that “Additionally or alternatively, a number of sensors may be utilized to identify when the gaseous fluid has been substantially entirely expelled from the fluid pathway and the fluid pathway is primed for delivery of liquid drug fluid to the user. For example, pressure sensors may be utilized to monitor back-pressure (é.g. pressure build-up).... the rate of fluid flow may be actively controlled or passively controlled. For example, in at least one embodiment of the present invention, tubing or other fluid conduits with a controlled diameter or geometry, orifice, or other limiting mechanism may be utilized to control the rate of flow. Such mechanisms may provide means for passive control of the rate of delivery” (para 0064).
It would have been obvious to one having ordinary skill in the art to use a diameter for a bore of the tubing of Walsh (as already modified above), and choose the first tubing length such that the first inner diameter diameter provides for optimal back pressure in an infusion pump connected to said infusion set in view of the teachings of Hanson. One would have been motivated to do so in order to control pressure build-up and control rate of flow (see para 0064 of Hanson). Additionally, choosing a tubing length would involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 

As to claim 3, Walsh in view of Kriesel and Pisula teaches the infusion set of claim 1 as described above. While Walsh does not expressly recite wherein said first tubing length is chosen such 2that short priming durations for said pump and low volume or flow rates are accommodated, the .

Claim 7, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsh in view of Kriesel and Pisula as applied to claim 1 above, and further in view of Colman (US 2015/0265828).
As to claim 7, Walsh in view of Kriesel and Pisula teaches the infusion set of claim 1 as described above. Walsh further discloses wherein said first connector comprises an actuation element (contacts 160, 160’) but is silent to wherein the actuation element actuates operation of the infusion pump upon full connection of said 20 first connector with said exit port of said infusion pump without requiring additional action from a user of the infusion pump.
Colman discloses a variety of adapters (see Figs. 1A-5B) for use with a medical device and teaches “According to some embodiments, the medical device is configured to identify the proper connection of a (sampling) tube connector to the other end of the adapter, using a connection system (herein also referred to as a tube connection system). According to some embodiments, proper connection is identified when a correct tube connector reaches a final position indicating that the connector is entirely inserted into the adapter. According to some embodiments, the medical device is actuated when the connector reaches its final position in the adapter” (para 0050, also see paragraphs 0051 and 0063 which disclose actuation of the device only when an adequate connection made). It would have been obvious to one having ordinary skill in the art to further modify Walsh (as already modified above) such that the actuator element actuates operation of the infusion pump upon full connection of said 20 first connector with said exit port of said infusion pump without requiring additional action from a user of the infusion pump based off the teachings of Colman, in order to provide 

As to claim 11, Walsh in view of Kriesel, Pisula, and Colman teaches the infusion set of claim 7 as described above. Walsh further discloses wherein said actuator element prevents 2 operation of said infusion pump if said first connector subsequently becomes fully or partially disconnected with said exit port of said infusion pump (since the actuator element, as noted above, is being interpreted as contacts 160, operation of the pump would be prevented upon a full disconnection with the exit port (150) of Walsh (see at least Figs. 1, 2, paragraphs 0022, 0023 of Walsh).
As to claim 12, Walsh in view of Kriesel, Pisula, and Colman teaches the infusion set of claim 7 as described above. The examiner is interpreting "partially disconnected" as currently recited in claim 12 as including a scenario in which the contacts 160 and 160’ of Walsh are not fully connected but still produce a closed circuit. Therefore, in such a scenario, Walsh would satisfy the limitations of wherein said actuator element actuates operation of said infusion pump even if said first connector subsequently becomes partially disconnected with said exit port of said infusion pump (see at least Figs. 1, 2, paragraphs 0022, 0023 of Walsh). Furthermore examiner points out that Colman teaches “according to some embodiments, proper connection is identified when a correct tube connector reaches an intermediate position indicating that the tube connector is partially but sufficiently inserted into the adapter” (para 0050) thus one of ordinary skill in the art would have been motivated to design Walsh such that said actuator element actuates operation of said infusion pump even if said first connector subsequently becomes partially disconnected with said exit port of said infusion pump if it is determined that such a connection would still be sufficient to avoid leaks (see para 0050 of Colman).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsh in view of Kriesel, Pisula, and Colman as applied to claim 7 above, and further in view of Gray et al. (US 2011/0208123 A1,  hereinafter ‘Gray’).
As to claim 8, Walsh in view of Kriesel, Pisula, and Colman teaches the infusion set of claim 7, as described above, but is silent to wherein said actuator element is a cantilever.
one or more of cooperating snap-fit features 918, 920A may be disposed on a cantilever feature (e.g., cantilever arm 922)” (para 0211). Gray also discloses advantages of using such a connector assembly such as for regulating engagement force between the two connectors and providing “snap-fit” features (see para 0211).
It would have been obvious to one having ordinary skill in the art to provide the actuator element in the form of a cantilever arm as taught by Gray. One would have been motivated to do so as using a cantilever arm with a snap-feature as described by Gray can provide feedback as when the connector/actuator is connected/engaged (i.e. snapping of a snap-fit feature indicating engagement) (see para 0203, 0204, 0211 of Gray).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsh in view of Kriesel, Pisula, and Colman as applied to claim 7 above, and further in view of Fedenia et al. (US 2007/0161978 A1, hereinafter 'Fedenia').
As to claim 9, Walsh in view of Kriesel, Pisula, and Colman teaches the infusion set of claim 7, as described above, but is silent to wherein said actuator element operates a 2mechanical switch to initiate operation of said infusion pump. Walsh does disclose however that its electrical contacts 160’ are in communication with the pump's microprocessor (see para 0022 of Walsh).
Fedenia discloses a medical device including irrigation source power junction 160 and teaches “the activation (i.e., starting and stopping) of the pump 50 can be controlled by a variety of electrical, mechanical, or electro-mechanical switch mechanisms” (para 0059).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make it so the actuator element of Walsh (as modified above) operates a mechanical switch to initiate operation of said infusion pump based off the teachings of Fedenia. One would have been motivated to do so as an alternative to or in addition to the electrical circuit design of Walsh, as Fedenia demonstrates use of mechanical switches as a known type of switch mechanism that can be used to control operation of medical substance delivery devices (see para 0059 of Fedenia).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsh in view of Kriesel, Pisula, and Colman as applied to claim 7 above, and further in view of Lobl et al. (US 2007/0255237 A1, hereinafter ‘Lobl’).
As to claim 10, Walsh in view of Kriesel, Pisula, and Colman teaches the infusion set of claim 7, as described above, but is silent to wherein said actuator element operates a 2magnetic switch to initiate operation of said infusion pump
Lobl discloses drug delivery systems and teaches “In still other embodiments, a small magnetically activated switch is built into the electronics for the valve. The valve is opened or closed by placing a magnet of sufficient strength over the portion of the patient's body where the control electronics have been implanted. Similar magnetically activated switches are found in implanted devices such as pacemakers and implanted cardiac defibrillators” (para 0036).
It would have been obvious to one having ordinary skill in the art to further modify Walsh (as already modified above) such that the actuator element operates a magnetic switch to initiate operation of said infusion pump in view of the teachings of Lobl. One would have been motivated to do so since Lobl teaches magnetic switches as known types switches which can be used to activate drug delivery switches. Using a magnetic switch as opposed to other means (such as closing a circuit or light detection as taught by Walsh and/or Colman) would have constituted a substitution of one known element for another which are each capable of providing a different means of activating parts of a medical device (see MPEP 2144.06).

Allowable Subject Matter
Claims 13-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 13, though Walsh, Kriesel, and Pisula disclose various individual elements of claim 13 (see rejections of claims 1 and 7 above, which require some limitations similar to those of claim 13), Walsh, Kriesel, Pisula, and all other prior art of record does not appear to present an obvious combination of all of the elements .
Claims 14-20 depend from claim 13.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/James D Ponton/Examiner, Art Unit 3783